Citation Nr: 1002765	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTROD0UCTION

The Veteran served on active duty from February 1969 to 
December 1970, with additional service in the Louisiana Army 
National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
dated July 2002 that denied service connection for 
hypertension, diabetic retinopathy, and peripheral neuropathy 
claimed as secondary to the Veteran's service-connected 
diabetes mellitus; and February 2003 that denied service 
connection for PTSD.

In July 2005, the Veteran testified before the Board via 
videoconference from the RO.  In November 2005, this case was 
remanded by the Board for further development.

A December 2007 rating decision granted service connection 
and awarded a 10 percent disability rating for peripheral 
neuropathy of the upper extremities, effective May 31, 2007.  
Service connection having been granted, that claim is no 
longer on appeal.

In an October 2009 informal hearing presentation, the Veteran 
appears to have raised a new claim for service connection for 
tibial nerve neuralgia.  As that claim has not been developed 
for appellate review, the Board refers it to the RO for 
appropriate action.

The issues of entitlement to service connection for 
hypertension and diabetic retinopathy are remanded to the RO 
via the Appeals Management Center in Washington, D.C.





FINDING OF FACT

The medical evidence shows that the Veteran has been 
diagnosed with PTSD which is medically attributed to a 
verified stressor he experienced during his service in 
Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  As discussed in detail below, sufficient evidence is 
of record to grant the benefit sought on appeal.  Therefore, 
no further development is needed.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for diabetes mellitus if manifest to a degree of 10 
percent or more within one year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2009).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  38 C.F.R. § 4.125 (2009).  The DSM-IV criteria for 
a diagnosis of PTSD include: A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in 
one or more ways; C) persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven 
symptoms; D) persistent symptoms of increased arousal are 
reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2009); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (197); Doran 
v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran contends that he has PTSD that is related to 
alleged service stressors in Vietnam, warranting service 
connection for PTSD.  38 C.F.R. § 3.304(f).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's PTSD is related to 
his active service.

The initial question for the Board is whether the Veteran 
engaged in combat with the enemy.  "Engaged in combat with 
the enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile instrumentality.  
VAOGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).

The Veteran's service personnel records show that he served 
as an ammunition renovation specialist and received the 
National Defense Service Medal and Vietnam Service Medal.  
While those awards indicate service, they do not necessarily 
denote combat.  Therefore, the Board finds that the 
decorations do not indicate that the Veteran participated in 
combat while in service and that corroborating evidence of 
any claimed stressful events having actually occurred is 
required to support his claim and that any reported stressor 
must be verified.  Doran v. Brown, 6 Vet. App. 283 (1994).

Post-service medical records show multiple diagnoses of PTSD.  
During an April 2003 VA psychiatric examination, the Veteran 
reported that a majority of his time in Vietnam was with the 
630th Ordinance Company in the areas of "Quin tree", Phu 
Bai, and Qui Nhon.  He stated that while he was in Phu Bai 
and Qui Nhon, the ammunition depot took incoming fire and 
sniper fire that caused him to fear for his life and 
experience intense fear.  The Veteran also stated that while 
at the depot, the Vietcong set a trap of hand grenades that 
detonated killing another soldier.  He claimed that he 
witnessed a child who was strapped with hand grenades 
explode, witnessed a soldier shoot a Vietnamese child, and 
saw bodies on the side of the road.  He reported being 
subjected to life-threatening events in the war zone, as well 
as witnessing some horrific events.  He also reported post-
military trauma of witnessing serious automobile accidents.  
He complained of intrusive memories of Vietnam several times 
per week and nightmares of three to four times per week.  He 
denied any flashbacks, but cited psychological and 
physiological reactivity to reminders of Vietnam, as well as 
reminders of post-service automobile accidents.  The Veteran 
experienced avoidance and numbing symptoms and indicated that 
he avoided thoughts, feelings, conversations, and other 
stimuli associated with military and post-military trauma.  
He reported a diminished interest in previously enjoyed 
activities and had a foreshortened sense of future.  The 
Veteran also had some difficulty remembering information 
about his traumas.  He felt detached from people and desired 
to be left alone.  Hyperarousal symptoms included insomnia, 
anger, and irritability.  He described an exaggerated startle 
response, hypervigilance, and difficulty concentrating.  The 
examiner opined that the Veteran reported traumas during and 
after service that satisfied criterion A for PTSD and 
reported re-experiencing symptoms associated with both groups 
of traumas.  However, the Veteran indicated that the memories 
associated with Vietnam were more troublesome than the post-
service memories of automobile accidents.  The examiner 
opined that the claims file was reviewed and that no evidence 
of the military traumas was found.  However, if the stressors 
could be verified, then a diagnosis of PTSD appeared to be 
warranted.  The diagnoses were PTSD, chronic; major 
depressive disorder, moderate, recurrent; and polysubstance 
dependence by history and sustained full remission.

Subsequent VA treatment records reflect multiple diagnoses of 
PTSD.  In October 2004, the Veteran underwent a VA 
psychological evaluation at which time the psychologist 
opined that he exhibited a full range of PTSD symptoms that 
were related to his combat experiences in Vietnam.

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

The Board notes the Veteran has provided various statements 
of claimed Vietnam stressors.  For example, in a PTSD 
questionnaire received in October 2002, the Veteran reported 
that he served with the 630th Ordinance Company.  He stated 
that he witnessed a friend getting blown up in a truckload of 
ammunition.  The Veteran also reported that he had witnessed 
other company members and friends being hit by incoming 
mortar rounds.  He reported that those incidents occurred 
between March 1970 and May 1970 and named soldiers who were 
wounded or killed in action.  In a PTSD questionnaire 
received in August 2003, the Veteran reported that he had 
witnessed an enemy attack on an ammunition depot and that a 
soldier was killed in action.  He listed the soldier's name 
and stated that attack took place in the area of Qui Nhon in 
August 1970.

At the October 2003 RO hearing, the Veteran testified that he 
had guard duty during incidents of mortar and rocket attacks 
and sniper fire.  He stated that he saw a Vietnamese boy shot 
for pointing a stick at a truck.  The Veteran also referred 
to the incident at Qui Nhon where hand grenades were 
sabotaged.

At the July 2003 Board hearing, the Veteran reported that in 
Qui Nhon and Phu Tai, he witnessed Vietnamese being beaten by 
Korean soldiers and that there was incoming fire at Phu Bai 
at an ammunition depot that occurred around Thanksgiving in 
November 1970.  The Veteran specifically stated that there 
was sniper fire and incoming rounds and that he was attached 
to the 630th Ordinance Company and the 504th Ordinance 
Company.

In addition, in October 2009 the Veteran's representative 
submitted excerpts from the Qui Nohn base commander's 
outbrief that cover the period from June 1969 to June 1970 
and show that the ammunition depot the Veteran served at was 
subjected to direct and indirect fire along with attempts by 
snipers and infiltrators to attack the base.  While the 
Veteran's cited stressors of the deaths of his friends, 
fellow soldiers, and Vietnamese children, and the beating of 
the Vietnamese by Korean soldiers have not been corroborated, 
the Board finds that the Veteran's stressor of multiple 
attacks on the ammunition depot at his duty station at Qui 
Nohn in 1970 has been corroborated.

The Board finds that the April 2003 and October 2004 VA PTSD 
diagnoses were based, at least in part, on the corroborated 
stressor of attacks on the Qui Nohn ammunition depot.  After 
reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current PTSD to his 
active service based on the medical evidence presented in 
this case, which establishes that it is at least as likely as 
not that some portion of the Veteran's PTSD is related to his 
service, and specifically to being subjected to mortar 
attacks while based at Qui Nohn.  38 C.F.R. § 3.303(d)(2009).  
Therefore, service connection for PTSD is granted.  The Board 
has resolved all reasonable doubt in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.




REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims for service connection for hypertension 
and diabetic retinopathy.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
notice that the Veteran received in August 2001 and September 
2002 informed him of what was required to substantiate the 
elements of his claims for service connection for diabetic 
retinopathy and hypertension on a direct basis, he has not 
received any notice that informed him of what was required to 
substantiate his claims for service connection on a 
secondary, presumptive, or aggravation basis, or what 
evidentiary burdens he must overcome with respect to those 
claims.  In addition, the Veteran has not received any 
explanation as to the information or evidence needed to 
establish a disability rating and effective date for the 
claims on appeal.  Therefore, a remand is required in order 
to allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

Next, the Board notes that the most recent VA medical records 
are dated in November 2007.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

In addition, the Veteran has indicated that he served in the 
Louisiana National Guard from 1970 to 1972.  Since Veteran 
status depends, in part, on whether his diabetic retinopathy 
and hypertension were incurred or aggravated during active 
service, or active or inactive duty for training, 
documentation of specific dates and duties is required.  
Accordingly, the precise dates of the Veteran's periods of 
active and inactive duty training must be officially verified 
and his service medical records should be obtained.

The Veteran was afforded a VA diabetes mellitus examination 
in March 2005 at which time the examiner opined that since 
the Veteran's hypertension followed the diagnosis of 
diabetes, it could be a complication of diabetes.  However, 
the claims file was unavailable for review.  Accordingly, in 
November 2005 the Board remanded the claim for an opinion as 
to whether the Veteran's hypertension was caused by or 
permanently worsened by his service-connected diabetes 
mellitus.

Pursuant to the Board's November 2005 remand, on VA 
hypertension examination in May 2007, the Veteran was 
diagnosed with hypertension.  In an October 2007 addendum to 
the May 2007 opinion, upon a review of the claims file the VA 
examiner opined that since the Veteran's record shows that he 
had hypertension that dated back to December 1998 and an 
August 2001 diagnosis of diabetes, his hypertension preceded 
his diabetes mellitus so it could not be caused by it.
The Veteran was also afforded a VA hypertension examination 
in April 2008 at which time he was diagnosed with stage 2 
mild CKD (chronic kidney disease).  The examiner opined that 
it is unlikely that his CKD was caused by diabetes mellitus 
due to a five year history of diabetes without evidence of 
proteinuria or diabetic retinopathy with good blood pressure 
control.  The examiner further opined that the CKD is more 
likely related to heavy use of NSAIDS in the past.  While the 
Veteran has been afforded three VA examinations, no examiner 
has yet opined as to whether the Veteran's hypertension was 
permanently worsened by his service-connected diabetes 
mellitus.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  As it remains 
unclear to the Board whether the Veteran's hypertension is 
related to his service or service-connected diabetes 
mellitus, a remand for a fourth VA examination and opinion is 
necessary to comply with the November 2005 remand 
instructions.  The examiner on remand should specifically 
reconcile the opinion with the March 2005, October 2007, and 
April 2008 VA opinions, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
the claims for service connection for 
hypertension and diabetic retinopathy on a 
secondary and presumptive basis, and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service treatment and personnel records, 
including a copy of the Veteran's NGB Form 
22, that document the specific dates of 
the Veteran's active duty, and active and 
inactive duty training for all periods of 
service in the Louisiana National Guard.  
A formal determination, pursuant to 
38 C.F.R. § 3.159(c)(2), must be entered 
if it is determined that the above records 
or information do not exist or that 
efforts to obtain them would be futile.  
In the event that it is determined that 
the records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

3.  Obtain the Veteran's VA treatment 
records dated since November 2007.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
hypertension.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
March 2005, May 2007, and April 2008 VA 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current hypertension.

(b)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension was incurred in or 
aggravated by the Veteran's service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
hypertension, in addition to his 
statements regarding the continuity of 
symptomatology Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension is proximately due to or 
the result of any service-connected 
disability, including diabetes 
mellitus?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
hypertension has been aggravated 
(permanently increased in severity 
beyond the natural course of the 
condition) by any service-connected 
disability, including diabetes 
mellitus?

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


